Citation Nr: 1427376	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an eye condition other than myopia as secondary to hypertension.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

With regard to the Veteran's claim filed as for service connection for an eye condition secondary to hypertension, the RO treated the claim as only a new claim for an eye condition based on a disease or injury that was related to service or secondary to hypertension.  The RO did not also consider whether new and material evidence was submitted to reopen the previously denied claim for service connection for myopia, which is not considered a disease or injury.  See 38 C.F.R. § 3.303(c) (2013).  As the Veteran filed a claim for an eye condition, the claim is also construed as a claim to reopen the previously denied claim for service connection for myopia.  As the RO has not yet adjudicated this matter, it is referred to the RO for consideration in the first instance.

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for bilateral hearing loss and a left knee disorder, regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in greater detail below, the Veteran's application to reopen his bilateral hearing loss claim is denied herein, and his application to reopen his left knee disorder claim is granted herein.

On his Form 9 appeal, the Veteran requested a videoconference Board hearing.  Subsequently, in July 2012, the Veteran submitted a written withdrawal of his request for a Board hearing.  Therefore, his request for a Board hearing is withdrawn.

The issues of entitlement to service connection for a left knee disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1998 rating decision denied entitlement to service connection for bilateral hearing loss on the merits; the Veteran did not appeal, and the decision became final.

2.  Evidence received since the August 1998 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  An August 1998 rating decision denied entitlement to service connection for a left knee injury on the merits; the Veteran did not appeal, and the decision became final.

4.  Evidence received since the August 1998 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.

5.  The Veteran does not have PTSD.

6.  The Veteran does not have a current eye condition.


CONCLUSIONS OF LAW

1.  The unappealed August 1998 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).

2.  Since the unappealed August 1998 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral hearing loss has not been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 (2013).

3.  The unappealed August 1998 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).

4.  Since the unappealed August 1998 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee disorder has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 (2013).

5.  Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  Service connection for an eye condition other than myopia as secondary to hypertension is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his previously denied claim of entitlement to service connection for a left knee disorder is granted herein and remanded for further development, as explained in detail below.  Therefore, any issue as to the VCAA with regard to that claim is moot at this time.

With regard to the Veteran's other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a November 2010 VCAA letter fully satisfied the duty to notify provisions.  The VCAA letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The November 2010 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the November 2010 VCAA notice letter informed the Veteran that his claim for service connection for bilateral hearing loss had been previously denied, the basis of the prior denial, that new and material evidence was needed to substantiate his claim, and the letter described what would constitute new and material evidence.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are of record.  The Veteran has not authorized the release of any additional records for VA to obtain relative to the claims decided herein.

VA's duty to assist generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, with regard to the Veteran's application to reopen his claim for service connection for bilateral hearing loss, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2013).  

Regardless, the Veteran was provided with a VA audiological examination in February 2011, which examination report reflects that the examiner reviewed the claims file, interviewed the Veteran and examined him.

The Board acknowledges that the Veteran was not provided with a VA examination relating to his original claims for service connection for PTSD and for an eye condition (other than myopia).  The Board finds, however, that no VA examination is required because there is no evidence tending to indicate that the Veteran may have PTSD or any eye condition (other than myopia) so as to trigger the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board adds that the Veteran has not reported an in-service stressor or symptomatology tending to indicate that he may have PTSD or any other acquired psychiatric disorder or eye condition.  Therefore, there is no further duty to assist in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Bilateral Hearing Loss

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has not been received, and, therefore, the Veteran's application to reopen his claim is denied.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

According to the United States Court of Appeals for Veterans Claims (Court), in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

By way of background, an August 1998 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on the basis that there was no evidence of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran was notified of the decision and his appellate rights, and he did not appeal or submit new and material evidence within one year.  Therefore, the August 1998 rating decision became final.  In October 2010, the Veteran filed an application to reopen his claim.  An August 2011 rating decision denied the Veteran's request to reopen his claim, again based on the lack of evidence meeting the 38 C.F.R. § 3.385 criteria for a current hearing loss disability for VA purposes.  The Veteran appealed the August 2011 rating decision herein.  

Of record at the time of the August 1998 rating decision were the Veteran's service treatment records.  

Since the August 1998 rating decision, evidence associated with the claims file includes VA treatment records dated through March 2011 that do not reflect any complaints of hearing difficulties (in fact, he denied hearing loss according to an August 2009 record that shows he was a new patient), and a February 2011 VA audiological examination report.

The February 2011 VA audiological examination report reflects air conduction thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
5
20
10

Speech recognition using Maryland CNC word lists was noted as 100 percent bilaterally.  The examiner noted that the Veteran did not have any hearing loss disability.

The Board acknowledges that the February 2011 VA examination report constitutes "new" evidence.  It is not, however, "material" evidence because it does not tend to raise a reasonable possibility of substantiating the claim, as the auditory thresholds and speech recognition scores do not meet the 38 C.F.R. § 3.385 criteria for a hearing loss disability for VA purposes in either ear.  Pure tone thresholds did not meet or exceed 26 decibels at 500, 1000, 2000, 3000, or 4000 hertz in either ear, and speech recognition was 100 percent bilaterally.  Therefore, the Veteran's application to reopen his claim must be denied.

The Board acknowledges that since the August 1998 RO decision, the Veteran was afforded a VA examination relating to his claim.  The Board notes, however, that the provision of a VA examination by itself does not constitute having obtained new and material evidence.  Rather, the Court held in Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007), that "the Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented."  In other words, despite the RO having provided the Veteran with a VA examination or having denied the claim on the merits, the Board must nevertheless determine whether new and material evidence has been submitted.  In this case, the Board has concluded for the reasons explained above that no new and material evidence has been received and, therefore, the request to reopen the claim is denied.

B.  Left Knee Disorder

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a left knee disorder.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, his claim is reopened.

By way of background, an August 1998 rating decision denied the Veteran's claim for service connection for a left knee injury on the basis that there was no evidence of a current left knee disorder.  The Veteran was notified of the decision and his appellate rights, and he did not appeal or submit new and material evidence within one year.  Therefore, the August 1998 rating decision became final.  In October 2010, the Veteran filed an application to reopen his claim.  An August 2011 rating decision denied the Veteran's request to reopen his claim based on the lack of evidence showing he had a current left knee disorder that was related to service.  The Veteran appealed the August 2011 rating decision herein.  

Of record at the time of the August 1998 rating decision were the Veteran's service treatment records, which reflect that in November 1982, he was treated for traumatic synovitis after reporting he twisted his left knee playing basketball.

Since the August 1998 rating decision, in his October 2010 application to reopen his claim, the Veteran wrote that he was requesting reopening of his claim for a "bilateral knee strain playing basketball during physical fitness sports."  While the Board acknowledges that the service treatment records reflect that the Veteran injured his left knee playing basketball, the Veteran's statement tends to indicate that he may have a current left knee strain condition.  Therefore, the Board finds that this statement constitutes not only "new" evidence, but also that it is "material;" therefore, his claim will be reopened.

Before the Board may proceed with a decision on the merits, however, the Board finds that further development is necessary, as explained in the remand below.

C.  PTSD

The Veteran served on active duty from May 1977 to April 1998.  He claims that he has PTSD as a result of his active service.

VA treatment records associated with the claims file do not reflect any complaints of any psychiatric symptomatology or diagnosed PTSD (or any psychiatric diagnosis), and the Board notes that the Veteran has not otherwise asserted any particular symptoms relating to his alleged PTSD.  As noted in the VCAA section above, the Veteran has not identified any outstanding records of treatment relating to his claim, and the Board notes that there is no other medical evidence of a diagnosis of PTSD in the claims file, or any other psychiatric disorder.  The Board adds that the Veteran's VA treatment records are of record, as well as his statements, such that this is not a case where the record itself is insufficient.  Moreover, the November 2010 VCAA letter included an enclosed PTSD stressor questionnaire for completion by the Veteran, but it was never completed by him and returned.  The Veteran has not otherwise reported a stressor.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a stressor and a current diagnosis of PTSD, there may be no service connection for such.  See id. 

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has PTSD; therefore, service connection is not warranted.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

D.  Eye Condition other than Myopia

The Veteran also claims that he has an eye condition (other than myopia) as secondary to hypertension.

The Board notes that there is no evidence in the claims file of any diagnosed eye condition post-service.  In fact, an August 2009 VA treatment record reflects that the Veteran reported that he experienced no vision changes, diplopia, pain, or redness, and physical examination of his eyes was normal.  The Veteran has not even reported any particular symptomatology relating to his claimed eye condition.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any eye condition (other than myopia), there may be no service connection for such.  See id. 

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran has any current eye condition (other than myopia); therefore, service connection is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss; the application to reopen is denied.

New and material evidence has been received regarding the claim of entitlement to service connection for a left knee disorder, and the claim is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an eye condition other than myopia as secondary to hypertension is denied.


REMAND

A.  Left Knee Disorder

The Veteran claims that he has a left knee disorder that is related to his active service.

By way of background, the Veteran's service treatment records reflect that in November 1982, the Veteran was treated for traumatic synovitis after reporting he twisted his left knee playing basketball.  Post-service VA treatment records in the claims file do not reflect any left knee complaints (see, e.g., August 2009).  At the same time, however, the Board acknowledges that the Veteran asserted in his October 2010 request to reopen that he was requesting reopening of a claim for a "bilateral knee strain playing basketball during physical fitness sports."  

The Veteran failed to appear for a scheduled February 2011 VA examination.  In September 2011, he reported that he missed the examination due to a death in the family and requested that it be rescheduled.  The VA examination was rescheduled for December 2011, but again, the Veteran failed to appear, and no good cause has been asserted.  

The Board acknowledges that 38 C.F.R. § 3.655 provides that in the case of a reopened claim, if a veteran fails to appear for a scheduled VA examination (without good cause shown), the claim shall be denied.  Because, however, there is no copy of any notice informing the Veteran of the date, location, and time of the scheduled December 2011 VA examination, the Board finds that a remand is necessary so that another VA examination may be scheduled, and so that a copy of the notice letter scheduling the examination may be associated with the claims file.

B.  Hypertension

As an initial matter, the Board acknowledges that an August 2009 VA treatment record reflects that the Veteran was a new patient at the VA medical center, that he reported that he had not taken his hypertension medication for one year because he did not feel as if it were necessary, and that a diagnosis of hypertension was recorded.  Also, his service treatment records reflect that his blood pressure readings were 139/93 in January 1998 (retirement examination), and 151/95 in February 1998.

The Veteran has not been provided with a VA examination relating to his claim.  Because there is evidence of a current hypertension disorder, and evidence around the time of separation from service of elevated blood pressure, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is therefore necessary to provide the Veteran with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to address whether it is "at least as likely as not" that the Veteran has a left knee disorder that had its onset in service or is otherwise related to his active service.  The claims folder should be forwarded to the examiner for review, including a copy of this remand.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:]  Please associate with the claims file a copy of the notice letter sent to the Veteran scheduling the VA examination. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2. Obtain a VA medical opinion to address whether it is "at least as likely as not" that the Veteran's hypertension had its onset in service or is otherwise related to his active service.  The claims folder should be forwarded to the examiner for review, including a copy of this remand.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:]  Please associate with the claims file a copy of the notice letter sent to the Veteran scheduling the VA examination.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner finds that a VA examination should be performed, please schedule such an examination.

3. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


